

113 S2041 RS: May 31, 1918 Act Repeal Act
U.S. Senate
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 539113th CONGRESS2d SessionS. 2041IN THE SENATE OF THE UNITED STATESFebruary 25, 2014Mr. Crapo (for himself and Mr. Risch) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsAugust 26, 2014Reported, under authority of the order of the Senate of August 5 (legislative day, August 1), 2014,
			 by Mr. Tester, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo repeal the Act of May 31, 1918, and for other purposes.1.Short titleThis Act may be cited as the May 31, 1918 Act Repeal Act.2.DefinitionsIn this Act:(1)1918 ActThe term 1918 Act means the Act of May 31, 1918 (40 Stat. 592, chapter 88).(2)Fort Hall TownsiteThe term Fort Hall Townsite means the  land that was taken out of trust by being set aside or set apart under the 1918 Act on
			 the Fort Hall Reservation, consisting of approximately 120 acres in the
			 East Half of the Northeast Quarter in Section 35 and the West Half of the
			 West Half of the Northwest Quarter in Section 36, Township 4 South, Range
			 34 East, Boise Meridian, Idaho, based upon a survey completed on May 19,
			 1921, and depicted on the document entitled  Plat of the Townsite of Fort Hall on file with Bingham County, Idaho and the Tribes.(2) (3)TribesThe term Tribes means the Shoshone-Bannock Tribes of the Fort Hall Indian Reservation.3.RepealThe 1918 Act is repealed.4.Right of first refusal(a)In generalThe Tribes shall have the exclusive right of first refusal to purchase at fair market value any
			 land—(1)set aside or set apart under the 1918 Actwithin the Fort Hall Townsite; and(2)offered for sale.(b)Acquired land held in trustThe United States shall hold in
			 trust for the benefit of the Tribes or a member of the Tribes, as
			 applicable—(1)any land owned or acquired by the Tribes or a member of the Tribes within the Fort Hall Townsite before the date of enactment of this Act;
			 and(2)any land—(A)acquired by the Tribes or a member of the Tribes on or after the date of enactment of this Act; and(B)set aside or set apart under the 1918 Act.(2)any land owned or acquired by the Tribes or a member of the Tribes within the Fort Hall Townsite on
			 or after the date of enactment of this Act.5.EffectNothing in this Act affects any valid right to any land set aside or set apart under the 1918 Act.August 26, 2014Reported with amendments